
	
		110th CONGRESS
		2d Session
		S. 3625
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To designate the facility of the United
		  States Postal Service located at 245 North Main Street in New City, New York,
		  as the Kenneth Peter Zebrowski Post Office
		  Building.
	
	
		1.Kenneth Peter Zebrowski Post Office
			 Building
			(a)DesignationThe facility of the United States Postal
			 Service located at 245 North Main Street in New City, New York, shall be known
			 and designated as the Kenneth Peter Zebrowski Post Office
			 Building.
			(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the facility referred
			 to in subsection (a) shall be deemed to be a reference to the Kenneth
			 Peter Zebrowski Post Office Building.
			
	
		
			Passed the Senate October 2 (legislative day, September 17),
			 2008.
			
			Secretary
		
	
	
	
